                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

IRINEO GARCIA,

               Plaintiff,

               v.                                             CASE NO. 19-3108-SAC

DAN SCHNURR, et al.,

               Defendants.

                                MEMORANDUM AND ORDER


       Plaintiff, a state prisoner appearing pro se and in forma pauperis, filed this civil rights

complaint pursuant to 42 U.S.C. § 1983. Plaintiff is incarcerated at the Hutchinson Correctional

Facility in Hutchinson, Kansas (“HCF”). On November 1, 2019, the Court entered a Memorandum

and Order and Order to Show Cause (Doc. 7) (“MOSC”), granting Plaintiff until November 29,

2019, in which to show good cause why his Complaint should not be dismissed or to file a proper

amended complaint to cure the deficiencies set forth in the MOSC. The Court granted Plaintiff an

extension of time to December 20, 2019, to respond to the MOSC. (Doc. 9.) Plaintiff has failed

to respond to the MOSC within the allowed time.

       Plaintiff alleges that he is an amputee and Defendants were deliberately indifferent when

they provided him with access to a handicap shower (with a shower seat), but not an “ADA

certified shower” (with a shower chair). (Doc. 1, at 2, 18.) He alleges that he was allowed to

shower in an area designed for people with limited mobility, but not for amputees. Id. at 5.

Plaintiff alleges he slipped off the shower seat and tore his ACL. Plaintiff had surgery on his knee,

and the surgeon recommended Percocet for pain management. The medical staff at HCF refused

to give Plaintiff Percocet and instead provided him with Tylenol 3. Id. at 18–19. Plaintiff alleges


                                                 1
that he did not receive proper responses to his filed grievances, and that he was retaliated against

by Defendants for filing grievances. Plaintiff alleges that he received disciplinary infractions and

was housed in a higher custody setting as forms of retaliation.

       The Court found in the MOSC that Plaintiff has failed to show that any defendant was

deliberately indifferent regarding his pain medication and that his medical claims are subject to

dismissal. A mere difference of opinion between the inmate and prison medical personnel

regarding diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See

Estelle v. Gamble, 429 U.S. 97, 106–07 (1976); see also Coppinger v. Townsend, 398 F.2d 392,

394 (10th Cir. 1968) (prisoner’s right is to medical care—not to type or scope of medical care he

desires and difference of opinion between a physician and a patient does not give rise to a

constitutional right or sustain a claim under § 1983).

       Plaintiff’s allegations do not show a complete lack of medical care, but rather show Plaintiff’s

disagreement regarding the proper course of treatment or medication. A complaint alleging that plaintiff

was not given plaintiff’s desired medication, but was instead given other medications, “amounts

to merely a disagreement with [the doctor’s] medical judgment concerning the most appropriate

treatment.” Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010) (noting that plaintiff’s

allegations indicate not a lack of medical treatment, but a disagreement with the doctor’s medical

judgment in treating a condition with a certain medication rather than others); Hood v. Prisoner

Health Servs., Inc., 180 F. App’x 21, 25 (10th Cir. 2006) (unpublished) (where appropriate non-

narcotic medication was offered as an alternative to the narcotic medication prescribed prior to

plaintiff’s incarceration, a constitutional violation was not established even though plaintiff

disagreed with the treatment decisions made by prison staff); Carter v. Troutt, 175 F. App’x 950

(10th Cir. 2006) (unpublished) (finding no Eighth Amendment violation by prison doctor who

refused to prescribe a certain pain medication where he prescribed other medications for the inmate
                                                   2
who missed follow-up appointment for treatment and refused to be examined unless he was

prescribed the pain medication he wanted); Ledoux v. Davies, 961 F.2d 1536, 1537 (10th Cir.

1992) (“Plaintiff’s belief that he needed additional medication, other than that prescribed by the

treating physician, as well as his contention that he was denied treatment by a specialist is . . .

insufficient to establish a constitutional violation.”).

        The Court also found that Plaintiff failed to show that any defendant disregarded an

excessive risk to his health or safety by providing him with a handicap shower with a shower seat,

as opposed to a shower chair. He has failed to allege that any defendant was both aware of facts

from which the inference could be drawn that a substantial risk of serious harm existed, and also

drew the inference. The Court found that Plaintiff’s claims suggest, at most, negligence, and are

subject to dismissal.

        The Court also found in the MOSC that Plaintiff’s retaliation claim was subject to dismissal

for failure to allege adequate facts in support of the claim. Plaintiff’s allegations regarding

retaliation are generally conclusory, lacking facts to demonstrate any improper retaliatory motive.

An “inmate claiming retaliation must allege specific facts showing retaliation because of the

exercise of the prisoner’s constitutional rights.” Fogle v. Pierson, 435 F.3d 1252, 1264 (10th Cir.

2006) (quotations and citations omitted). Thus, for this type of claim, “it is imperative that

plaintiff’s pleading be factual and not conclusory. Mere allegations of constitutional retaliation

will not suffice.” Frazier v. Dubois, 922 F.2d 560, 562 n. 1 (10th Cir. 1990). “To prevail, a

prisoner must show that the challenged actions would not have occurred ‘but for’ a retaliatory

motive.” Baughman v. Saffle, 24 F. App’x 845, 848 (10th Cir. 2001) (citing Smith v. Maschner,

899 F.2d 940, 949–50 (10th Cir. 1990); Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir. 1998)).




                                                   3
       The Court also found that Plaintiff’s claims regarding the failure to properly respond to his

grievances are subject to dismissal for failure to state a claim. Plaintiff claims that several

defendants failed to properly respond to his grievances. Plaintiff acknowledges that a grievance

procedure is in place and that he used it. Plaintiff’s claims relate to his dissatisfaction with

responses to his grievances. The Tenth Circuit has held several times that there is no constitutional

right to an administrative grievance system. Gray v. GEO Group, Inc., No. 17–6135, 2018 WL

1181098, at *6 (10th Cir. March 6, 2018) (citations omitted); Von Hallcy v. Clements, 519 F.

App’x 521, 523–24 (10th Cir. 2013); Boyd v. Werholtz, 443 F. App’x 331, 332 (10th Cir. 2011);

see also Watson v. Evans, Case No. 13–cv–3035–EFM, 2014 WL 7246800, at *7 (D. Kan. Dec.

17, 2014) (failure to answer grievances does not violate constitutional rights or prove injury

necessary to claim denial of access to courts); Strope v. Pettis, No. 03–3383–JAR, 2004 WL

2713084, at *7 (D. Kan. Nov. 23, 2004) (alleged failure to investigate grievances does not amount

to a constitutional violation); Baltoski v. Pretorius, 291 F. Supp. 2d 807, 811 (N.D. Ind. 2003)

(finding that “[t]he right to petition the government for redress of grievances . . . does not guarantee

a favorable response, or indeed any response, from state officials”).

       The Court also found that Plaintiff’s claims regarding his security classification are subject

to dismissal for failure to state a claim. Plaintiff does not have a constitutional right to dictate

where he is housed, whether it is which facility or which classification within a facility. See Schell

v. Evans, 550 F. App’x 553, 557 (10th Cir. 2013) (citing Meachum, 427 U.S. at 228–29; Cardoso

v. Calbone, 490 F.3d 1194, 1197–98 (10th Cir. 2007). Moreover, jail officials are entitled to great

deference in the internal operation and administration of the facility. See Bell v. Wolfish, 441 U.S.

520, 547–48 (1979). Furthermore, § 1983 is not applicable to “challenges to punishments imposed

as a result of prison disciplinary infractions,” unless the disciplinary conviction has already been



                                                   4
invalidated. Cardoso v. Calbone, 490 F.3d 1194, 1199 (10th Cir. 2007). The Supreme Court has

made clear that “a state prisoner’s claim for damages is not cognizable under 42 U.S.C. § 1983 if

‘a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence,’ unless the prisoner can demonstrate that the conviction or sentence has previously been

invalidated.” Edwards v. Balisok, 520 U.S. 641, 643 (1997) (quoting Heck v. Humphrey, 512 U.S.

477, 487 (1994)). This rule applies not only when the prisoner challenges his conviction but also

when he challenges punishments imposed as a result of prison disciplinary infractions. Balisok,

520 U.S. at 648.

        Plaintiff has failed to respond to the Court’s MOSC within the allowed time. The MOSC

provides that “[i]f Plaintiff does not file an amended complaint within the prescribed time that

cures all the deficiencies discussed herein, this matter will be decided based upon the current

deficient Complaint.” (Doc. 7, at 13.) Plaintiff has failed to show good cause why his Complaint

should not be dismissed for failure to state a claim.

        IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed for

failure to state a claim.

        IT IS SO ORDERED.

        Dated December 23, 2019, in Topeka, Kansas.

                                              S/ Sam A. Crow
                                              SAM A. CROW
                                              SENIOR U. S. DISTRICT JUDGE




                                                  5
